DETAILED ACTION
This is a first action on the merits.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending and examined.

Priority
This application repeats a substantial portion of prior Application No. 15/611782 filed 01 June 2017, and adds disclosure not presented in the prior application (e.g., greater than one decade as in claim 4). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.

Claim 1: A permanent buoyant platform having a rigid framework and a tether tethering said platform to the ground, said rigid framework comprising a gas bag comprising a buoyancy gas making said platform buoyant, said permanent buoyant tethered rigid platform (indefinite as “rigid” is with respect to the framework, not the platform) supporting a mass in the low stratosphere.  

Claim 2: A permanent buoyant platform as in claim 1, comprising multiple tethers (indefinite as to whether “multiple tethers includes the tether of claim 1) tethering said platform to the ground.  
(indefinite as to the metes and bounds of what constitutes “scientific”).  This claim is indefinite generally as the claim is directed to a product (i.e., a permanent buoyant platform), yet the limitations are directed to a “use” without positively claiming a feature to achieve the claimed “use”.  

Claim 4: A permanent buoyant platform as in claim 3, said use comprising storing electric energy further comprising components (indefinite as to the metes and bounds of what constitutes “components”) for gravity energy storage.  

Claim 5: A permanent buoyant platform having a rigid framework and a tether tethering said platform to the ground, said rigid framework comprising a gas bag comprising a buoyancy gas making said platform buoyant, said permanent buoyant tethered rigid (indefinite for reasons previously provided) platform supporting a mass in the low stratosphere, wherein said permanent buoyant platform comprises a design life greater than one decade (indefinite as to what the requirements would be to satisfy a one decade life expectancy based on exposure, the natural environment and other features common to wear and tear from use).  

	Claims 6-8: the claims contain substantially the same language as claims 2-4, respectively, so the same issues are present with these claims as those previously addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (U.S. Publication 2010/0018566).

Claim 1: Jackson discloses a permanent buoyant platform (Fig. 2) having a rigid framework (204; paragraph [0037] notes the system may be aluminum bars and the system is rigid) and a tether (not labeled, but connecting 312 to 103) tethering said platform to the ground (as shown), said rigid framework comprising a gas bag (gas in the balloon) comprising a buoyancy gas making said platform buoyant (as would be the result), said permanent buoyant tethered rigid platform supporting a mass (202a-202c).  While the prior art does not disclose the mass is in the low stratosphere, it would have been obvious at the time 

Claim 2: the obvious modification of Jackson discloses a permanent buoyant platform as in claim 1, except comprising multiple tethers tethering said platform to the ground.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have multiple tethers to avoid loss of the system should one tether fail.

Claim 3: the obvious modification of Jackson discloses a permanent buoyant platform as in claim 1, said mass comprising a use selected from harvesting solar energy, storing electrical energy, generating electrical energy, a communication hub, an observation hub, a monitoring hub, and hub for scientific data collection (as disclosed the mass is solar panels which harvest solar energy).  

In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  As best understood, the batteries would be able to store energy with respect to gravity.  

Claim 5: Jackson discloses a permanent buoyant platform having a rigid framework (204; see paragraph [0037]) and a tether (not labeled but connecting 312 to 103) tethering said platform to the ground (as shown), said rigid framework comprising a gas bag (balloons) comprising a buoyancy gas (necessary so that the device would function as intended) making said platform buoyant, said permanent buoyant tethered rigid platform supporting a mass (solar panels 202a-202c) wherein said permanent buoyant platform comprises a design life greater than 
 
Claim 6: the obvious modification of the prior art provides a permanent buoyant platform having a rigid framework as in claim 5, except further comprising multiple tethers tethering said platform to the ground.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have multiple tethers to avoid loss of the system should one tether fail.

Claim 7: the obvious modification of the prior art provides a permanent buoyant platform as in claim 5, said mass comprising a use selected from harvesting solar energy, storing electrical energy, generating electrical energy, a communication hub, an observation hub, a monitoring hub, and hub for scientific data 

Claim 8: the obvious modification of the prior art provides a permanent buoyant platform as in claim 7, said use comprising storing electric energy further comprising components for gravity energy storage.  Regarding storing electric energy, Jackson does teach batteries (105), but not as the mass.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  As best understood, the batteries would be able to store energy with respect to gravity.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Kurose (U.S. Patent 6,811,115), Aoki (U.S. Publication 2013/0264413), Page (U.S. Publication 2011/0180057), Serrano (U.S. Publication 2012/0235410) and Gurfil (U.S. Publication 2012/0097211).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649